897 F.2d 539
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Craig WILLIAMS, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3341.
United States Court of Appeals, Federal Circuit.
Feb. 27, 1990.

Before MARKEY, Chief Judge, RICH and PLAGER, Circuit Judges.
DECISION
PER CURIAM.


1
Craig Williams appeals the decision of the United States District Court for the Eastern District of New York, No. 87-CIV-8971, dismissing, for failure to state a claim on which relief could be granted, Williams' appeal from the decision of the Merit Systems Protection Board (board), No. NY07528610442, (M.S.P.B. January 7, 1987).  The appeal has been transferred from the United States Court of Appeals for the Second Circuit, No. 88-6083 (2d Cir.  May 25, 1989).*   We affirm the dismissal by the district court.

OPINION

2
This court affirmed the board's decision in Williams v. United States Postal Service, No. 87-3212 (Fed.Cir. July 10, 1987).  We agree with the district court that Williams' several complaints before it sought review of the board's decision and thus failed to state a claim on which the district court could grant relief.  Williams has now exhausted all avenues for review of the board decision.



*
 The law of the case is that we have jurisdiction.  See Christianson v. Colt Indus. Operating Corp., --- U.S. ----, 108 S.Ct. 2166, 2178-79 (1988)